                 Case 19-01636-RAM         Doc 1       Filed 09/27/19   Page 1 of 19




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:                                                         Chapter 11
1 Global Capital LLC, et al., 1                                Case No. 18-19121-RBR
         Debtors.                                              (Jointly Administered)
______________________________/
1 Global Capital LLC,                                           Adv. Case No.



         Plaintiff,
v.
    Hillsborough River Pharmacy, INC.
    and Ambrose Chukwueke,

         Defendants.
    ______________________________/


               COMPLAINT FOR BREACH OF CONTRACT AND GUARANTY

         Plaintiff    1 Global Capital LLC, sues Ambrose Chukwueke,              ("Guarantor")   and

Hillsborough River Pharmacy, INC., (“Merchant”) (together, "Defendants") and alleges as

follows:

                            JURISDICTION, VENUE AND PARTIES

         1.       Plaintiff is a Limited Liability Company with its principal place of business in

Broward County, Florida.


1  The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4)
digits of each Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC,
d/b/a 1 GC Collections, 1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009
(9517); and 1 West Capital LLC, d/b/a 1 West Collections, 1250 E. Hallandale Beach Blvd., Suite
605, Hallandale Beach, FL 33009 (1711). On February 19, 2019, the Debtors registered the
fictitious names “1 GC Collections” and “1 West Collections” with the Florida Department of
State.
                                                   1
               Case 19-01636-RAM           Doc 1       Filed 09/27/19   Page 2 of 19




       2.      Merchant is a Florida Corporation.

       3.      Guarantor is a resident of the state of Florida.

       4.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157 and 1334. This adversary proceeding is a non-core proceeding pursuant to 28 U.S.C. § 157(c).

       5.      Venue is proper in this district pursuant to 28 U.S.C. § 1409. Plaintiff consents to

the entry of final orders and judgment by the Bankruptcy Court.

       6.      All conditions precedent to the filing of this action have been performed, excused,

or otherwise waived.

                                                COUNT I

                       (Breach of Merchant Agreement against Merchant)

        7.      Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1

through 6 above as if fully set forth herein.

        8.      Plaintiff and Defendants are parties to that certain Merchant Agreement, a true and

correct copy of which is attached hereto as Exhibit A ("Merchant Agreement").

        9.      Defendants executed and delivered the Merchant Agreement for the sale of

Merchant’s future receivables to Plaintiff.     In particular, Plaintiff, in exchange for a lump sum

payment, would receive over a period of time an agreed amount of the future accounts receivable

generated by Merchant (“Specified Amount”).

        10.     Plaintiff transferred to Merchant the lump sum under the Merchant Agreement in

good faith and with the reasonable expectation that Merchant would deliver the Specified Amount

by making periodic payments in accordance with the terms and conditions of the Merchant

Agreement.




                                                   2
               Case 19-01636-RAM           Doc 1       Filed 09/27/19   Page 3 of 19




         11.   Merchant breached the Merchant Agreement by failing to make payments to

Plaintiff.

         12.   Merchant’s failure to pay the Plaintiff the daily payments when due in accordance

with the terms of the Merchant Agreement constitutes a default pursuant to terms and conditions

of the Merchant Agreement.

         13.   Accordingly, as a result of Merchant’s breach of the Merchant Agreement, Plaintiff

sustained damages in the sum of $30,030.00.

         WHEREFORE, Plaintiff demands judgment against Merchant for damages in the amount

of $30,030.00, together with pre-judgment interest, attorneys' fees, costs, and such other relief

that this Court deems just and proper.

                                             COUNT II

                             (Breach of Guaranty against Guarantor)

         14.   Plaintiff repeats and re-alleges each and every allegation contained in paragraphs l

through 6, 8 and 9 above as if fully set forth herein.

         15.   The Merchant Agreement includes Guarantor’s personal guaranty of Merchant’s

performance of all covenants, representations and warranties made by Defendants in the Merchant

Agreement.

         16.   Guarantor executed and delivered the Merchant Agreement, as endorser and

unconditional Guarantor of payment.

         17.   Plaintiff is the owner and holder of the Merchant Agreement and has performed its

obligations and conditions precedent to enforce its terms and conditions.

         18.   Merchant has not delivered the Specified Amount.




                                                   3
               Case 19-01636-RAM          Doc 1       Filed 09/27/19   Page 4 of 19




       19.     Merchant’s failure to pay the Plaintiff the Specified Amount when due constitutes

a default and breach of the Merchant Agreement.

       20.     Accordingly, as a result of Merchant’s breach, Guarantor owes Plaintiff $30,030.00

as defined therein, less payments, plus attorneys' fees, pre-judgment interest, costs.

       WHEREFORE, Plaintiff demands judgment against Guarantor for damages in the amount

of $30,030.00 exclusive of attorneys' fees, pre-judgment interest, costs, and such other relief that

this Court deems just and proper.

                                                        PERLMAN, BAJANDAS, YEVOLI &
                                                        ALBRIGHT, P.L.
                                                        Special Litigation Counsel to the Debtors in
                                                        Possession
                                                        283 Catalonia Avenue, Suite 200
                                                        Miami, Florida 33134
                                                        Telephone: 305.377.0086
                                                        Facsimile: 305.377.0781
                                                        By: /s/ Jonathan S. Feldman
                                                        Jonathan S. Feldman
                                                        Florida Bar No. 12682
                                                        jfeldman@pbyalaw.com
                                                        Darla Grondin
                                                        Florida Bar No. 99421
                                                        dgrondin@pbyalaw.com
                                                        Attorneys for Plaintiff




                                                  4
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 5 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 6 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 7 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 8 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 9 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 10 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 11 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 12 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 13 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 14 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 15 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 16 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 17 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 18 of 19
Case 19-01636-RAM   Doc 1   Filed 09/27/19   Page 19 of 19
